MacKINNON, Senior Circuit Judge
(concurring in part and dissenting in part).
I concur in parts II and IV of Judge Bork’s opinion but dissent with respect to parts III and V. I would thus allow reasonable, access to teletext by legally qualified candidates for federal elected office on behalf of their candidacies. I would also hold that the fairness doctrine is applicable. This would require teletext operators to afford reasonable opportunity for the discussion of conflicting views on issues of public importance. In my opinion this would not impede the development of teletext.